 



Exhibit 10.48
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (“Agreement”) is entered into by and
between Geoff Batt (“Employee”) and Novelis Corporation (“Novelis”) as a result
of a mutual agreement to end the employment relationship. In order to provide
for an amicable separation of employment and to provide further assistance in
Employee’s transition from employment, Novelis has offered to Employee a
separation incentive, and Employee has decided to accept the separation
incentive.
1. Separation Date: The parties have mutually agreed to terminate their
employment relationship (on the date after which the Employee has taken 2006
unused vacation and 2007 vacation accrual days on the non – active payroll) that
follows the date on which the Novelis Form 10-K for 2005 has been signed by the
Employee as the CFO (“Separation Date”). Novelis will continue to pay Employee’s
salary and benefits at the current level, less required deductions and
withholding, through the Separation Date.
2. Separation Incentive: Novelis agrees to reimburse the Employee for
(a) customary closing fees and real estate commission (grossed up for tax),
physical moving to Florida (or some portion of household effects elsewhere in
North America ie. Belleville Ontario), does not include the one month misc
payment, and (b) Normal company treatment on Georgia home sale process subject
to Employee best efforts in selling the Duluth, GA domicile.
3. D&O Converge: Employee is entitled, to the maximum extent legally permitted,
to be indemnified by Novelis Inc. for all costs, charges and expenses Employee
reasonably incurs in connection with any civil, criminal, administrative,
investigative, or other proceeding to which Employee is subject due to
Employee’s association with Novelis Inc. and Novelis, Inc. will make advances to
Employee to cover such costs, charges and expenses on the condition that (a)
Employee acted honestly and in good faith with a view to the best interests of
the corporation and (b) in the case of a criminal or administrative proceeding
that is enforced by a monetary penalty, Employee had reasonable grounds for
believing that Employee’s conduct was lawful. If either (a) or (b) in the
preceding sentence is not true, then Employee must repay to Novelis. Inc. or its
insurance carrier any funds paid to Employee by Novelis Inc. or its insurance
carrier for the costs, charges and expenses described in the preceding sentence.
4. Release: In consideration for the Separation Incentive described in paragraph
2, Employee does hereby voluntarily waive, release, hold harmless, acquit and
forever discharge Novelis, its predecessors, parents, subsidiaries and
affiliated companies, successors and assigns, and the past, present and future
officers, directors, employees, representatives and agents from (i) any and all
claims, charges, complaints, demands, damages, lawsuits, actions or causes of
action, known or unknown, and of any kind or description whatsoever, which arose
prior to the execution of this Agreement; and (ii) any and all claims arising
out of or in any way related to Employee’s employment with Novelis; and
(iii) any and all claims under any possible legal, equitable, tort, contract,
common law, public policy or statutory theory, arising under any federal, state
or local law, rule, ordinance or regulation, including but not limited to, the
Age Discrimination in Employment Act of 1967, the Civil Rights Act of 1866, the
Civil Rights Act of 1991, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act of 1990, all as amended to the date of this Agreement, and any other legal
action against Novelis which Employee had, has or may have against Novelis in
any way arising out of Employee’s employment with Novelis including any claim of
which Employee is not aware and those not mentioned in this paragraph 3, as of
the date of this Agreement.
5. Acknowledgment: By signing this Agreement and in connection with the release
of any and all claims as set forth in paragraph 3, Employee and Novelis
acknowledge, agree and represent that:

  (a)   The execution of this Agreement shall not constitute any admission by
Novelis that it has violated any federal, state or local statute, ordinance,
rule, regulation or common law, or that Employee has any meritorious claims
whatsoever against Novelis. On the contrary, Novelis expressly denies that it
violated any of Employee’s rights or that it has harmed Employee in any way;    
(b)   No promise or inducement has been offered to Employee, except as herein
set forth;

 



--------------------------------------------------------------------------------



 



  (c)   This Agreement is being executed voluntarily and knowingly by Employee
and Novelis without reliance upon any statements by others or their
representatives concerning the nature or extent of any claims or damages or
legal liability therefore;     (d)   This Agreement has been written in
understandable language, and all provisions hereof are understood by Employee
and Novelis;     (e)   Employee is advised, and has had an opportunity, to
consult with an attorney of Employee’s own choosing prior to executing this
Agreement;     (f)   Employee will receive, pursuant to this Agreement,
consideration in addition to anything of value to which the Employee is already
entitled;     (g)   Employee has twenty-one (21) days from the receipt of this
Agreement in which to decide whether to enter into this Agreement, sign it and
return it to Ken Grillo at Novelis’ Human Resource Department, 6060 Parkland
Blvd., Mayfield Heights, Ohio 44124. The Employee may sign this Agreement and
return it to Ken Grillo prior to the expiration of the 21-day period;     (h)  
Employee has the right to revoke this Agreement during the seven (7) day period
by mailing a letter of revocation to Ken Grillo at the above address. Such a
letter must be signed and received by Novelis no later than the seventh day
after the date on which Employee signed the Agreement. This Agreement shall not
become effective or enforceable until the seven (7) day revocation period
expires.

6. Entirety of Agreement: This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof, with the sole
exception being the severance letter previously provided to Employee, the terms
of which are incorporated herein by reference. This Agreement may not be
modified, except in writing signed by Employee and Novelis.
7. Severability: If any term, condition, clause or provision of paragraph 3 of
this Agreement shall be determined by a court of competent jurisdiction to be
void or invalid as a matter of law, or for any other reason, then only that
term, condition, clause or provision as is determined to be void or invalid
shall be stricken from this Agreement and the remaining portions of paragraph 3
shall remain in full force and effect in all other respects.
IN WITNESS WHEREOF, Employee and Novelis have freely, voluntarily and knowingly
executed this Agreement as of the day and year first written above.

             
/s/ Geoff Batt
 
      /s/ David Godsell
 
   
Employee Name
      Novelis Corporation    
 
           
July 1, 2006
      June 27, 2006    
 
           
Date
      Date    
 
           
/s/ Jacky Batt
      /s/ Ann Samuels-Patterson    
 
           
Witness
      Witness    

 